          Case 6:20-cv-00029-ADA Document 19 Filed 03/30/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

CASTLEMORTON WIRELESS, LLC,                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §      Civil Action No. 6:20-cv-00029-ADA
                                                 §
BOSE CORPORATION,                                §
                                                 §
       Defendant.                                §
                                                 §



            JOINT NOTICE TO THE COURT PURSUANT TO 28 U.S.C. §455



                         Statement by Defendant Bose Corporation

       In accordance with its ethical obligations, Defendant Bose Corporation (“Bose”)

respectfully notifies the Court of His Honor’s prior representation of Bose in four cases in the

Eastern District of Texas while His Honor was in private practice:

 Case Caption                                           Civil Action No.           Court

 Freeny et al v. Bose Corporation                       2:16-cv-00668              E.D. Tex.

 Freeny et al v. Aliphcom d/b/a Jawbone                 2:16-cv-00674              E.D. Tex.

 Pico Byte Systems, LLC v. Acer America Corp.           6:16-cv-00937              E.D. Tex.

 Pico Byte Systems, LLC v. Bose Corporation             6:16-cv-00941              E.D. Tex.


       Attached are copies of the dockets (Exhibits A-D) for each of the cases identified above.

       Bose notes that two of the cases in which His Honor represented Bose (Freeny et al. v.

Bose Corporation, Civil No. 2:16-cv-00668, consolidated with lead case Freeny et al v. Aliphcom
           Case 6:20-cv-00029-ADA Document 19 Filed 03/30/20 Page 2 of 4




d/b/a Jawbone, Civil No. 2:16-cv-00674) involved infringement allegations against Bose’s Wi-Fi

enabled products, including Bose SoundTouch 10, SoundTouch 20, SoundTouch 30, SoundTouch

SA-5 amplifier, and Wave SoundTouch music system, which are also accused of infringement in

this case by Plaintiff Castlemorton Wireless, LLC. See Complaint at ¶¶ 56-60. Also, Bose notes

that it filed a motion in the Freeny cases to transfer the action to the District of Massachusetts

(Your Honor is listed on the signature block for Bose), and Bose is also seeking a transfer to the

District of Massachusetts in the present case. Attached are copies of the Amended Complaint

(Exhibit E) and transfer motion (Exhibit F) filed in the Freeny cases.

       Bose has notified Plaintiff’s counsel of these matters. Bose respectfully brings this

information to the Court’s attention so that the Court can independently assess any impact on the

present case pursuant to 28 U.S.C. 455(a).


                     Statement by Plaintiff Castlemortion Wireless, LLC

       Castlemorton is confident Judge Albright will preside over this case impartially and recusal

under 28 U.S.C. § 455 is unwarranted, harms judicial efficiency, and prejudices Castlemorton

Wireless, LLC (“Castlemorton”).

       The text of 28 U.S.C. § 455 makes clear that § 455 does not preclude a judge from presiding

over a case where he or his former law firm served as counsel to one of the parties in unrelated

cases. See 28 U.S.C. § 455(b)(1) (disqualification based on “personal knowledge of disputed

evidentiary facts”); id. at § 455(b)(2) (requiring disqualification where the judge “served as lawyer

in the matter in controversy”); see also Nat’l Auto Brokers v. Gen. Motors Corp., 572 F.2d 953,

958 (2d Cir. 1978) (“[The] prior representation of a party by a judge or his firm with regard to a

matter unrelated to litigation before him does not automatically require recusal.”).




                                                -2-
           Case 6:20-cv-00029-ADA Document 19 Filed 03/30/20 Page 3 of 4




       Recusal is unnecessary as Judge Albright never served as counsel in any matter relating to

Castlemorton nor U.S. Patent No. 7,835,421 (the patent-in-suit here). The prior cases identified

above, where Judge Albright served as counsel, terminated years ago. Castlemorton is confident

this Court can rule on Bose’s anticipated transfer motion without bias. Further, the motion to

transfer filed several years ago in Freeny v. Bose involved a transfer out of the Eastern District of

Texas, not the Western District of Texas. As the transfer analysis under 28 U.S.C. § 1404 is highly

case-specific and fact-specific, the prior motion in the Freeny case provides no reason to question

this Court’s impartiality.

       Castlemorton is concerned recusal here would harm judicial economy and the interests of

justice. Currently pending before this Court are 12 related cases involving similar technology and

the same patent-in-suit. Reassigning this case to another Court in this district would result in an

additional judge presiding over Castlemorton’s claims in addition to this Court, which will waste

limited judicial resources and increase the risk of inconsistent judgments.




                                                -3-
           Case 6:20-cv-00029-ADA Document 19 Filed 03/30/20 Page 4 of 4




Dated: March 30, 2020

Respectfully Submitted,                           Respectfully Submitted,

/s/ Daniel P. Hipskind (by permission)            /s/ Jeremy P. Oczek

S. Calvin Capshaw                                 Stacey V. Reese
State Bar No. 03783900                            TX BAR NO. 24056188
Elizabeth L. DeRieux                              STACEY V. REESE LAW PLLC
State Bar No. 05770585                            910 West Avenue, Suite 15
Capshaw DeRieux, LLP                              Austin, Texas 78701
114 E. Commerce Ave.                              (512) 535-0742 – Telephone
Gladewater, TX 75647                              (512) 233-5917 – Facsimile
Telephone: (903)235-2833                          Email: stacey@staceyreese.law
Email: ccapshaw@capshawlaw.com
Email: ederieux@capshawlaw.com                    Jeremy P. Oczek (admitted pro hac vice)
                                                  NY BAR NO. 4425930 / MA BAR NO. 647509
Dorian S. Berger (CA SB No. 264424)               BOND, SCHOENECK & KING, PLLC
Daniel P. Hipskind (CA SB No. 266763)             200 Delaware Avenue, Suite 900
BERGER & HIPSKIND LLP                             Buffalo, NY 14202-2107
9538 Brighton Way, Ste. 320                       (716) 416-7037 –Telephone
Beverly Hills, CA 90210                           (716) 416-7337 – Facsimile
Telephone: 323-886-3430                           Email: jpoczek@bsk.com
Facsimile: 323-978-5508
E-mail: dsb@bergerhipskind.com                    Attorneys for Bose Corporation
E-mail: dph@bergerhipskind.com

Attorneys for Castlemorton Wireless, LLC



                                CERTIFICATE OF SERVICE

        I certify that all counsel of record, who are deemed to have consented to electronic service
are being served March 30, 2020, with a copy of this document via the Court’s CM/ECF system.

                                                   /s/ Jeremy P. Oczek
                                                   Jeremy P. Oczek




                                               -4-
